Citation Nr: 0208465	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-48 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 50 
percent prior to March 2, 1998, for service-connected anxiety 
and depressive reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1943 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Denver, Colorado,  Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1996, a statement of the case was issued in October 
1996, and a substantive appeal was received in November 1996.  

Although the issue of entitlement to service connection for 
hypertension as secondary to the service-connected disability 
of anxiety and depressive reaction was also initially on 
appeal, this benefit was granted by rating action in November 
2000.  Accordingly, that issue is no longer in appellate 
status.


REMAND

The Board first acknowledges that it has recently been given 
the authority to accomplish additional development of issues 
on appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  However, whether to remand a case 
to the RO or to direct that the development be accomplished 
at the Board is discretionary under 38 C.F.R. § 19.9(a).  For 
reasons hereinafter explained, the Board finds that under the 
particular circumstances presented in this case, the 
appropriate action is to remand the case to the RO.  

The veteran's appeal initially included the additional issue 
of entitlement to an increased rating for service-connected 
anxiety and depressive reaction.  This disability was rated 
as 50 percent disabling at the time of the June 1996 rating 
decision which denied a higher rating.  By rating decision in 
February 1999, the RO increased the rating to 100 percent and 
informed the veteran that that action was a full grant of the 
benefit sought.  The Board disagrees, however, since the 
increase to 100 percent was only effective from March 2, 
1998.  In other words, the RO's action still left this 
psychiatric disability rated as 50 percent prior to March 2, 
1998.  The record does not show that the veteran has 
withdrawn from appellate status consideration of whether a 
rating in excess of 50 percent was warranted prior to March 
2, 1998.  The issue therefore remains in appellate status.  
Further review of the record and issuance of an appropriate 
supplemental statement of the case is therefore necessary to 
ensure due process of law. 

Additionally, as noted in the introduction, by rating 
decision in November 2000, the RO established service 
connection for systolic hypertension.  In an April 2002 
pleading, the veteran's representative presented argument to 
the effect that the veteran's diabetes mellitus was either 
caused by or aggravated by the newly service-connected 
systolic hypertension.  This new theory of service connection 
for diabetes must be developed and adjudicated by the RO 
prior to appellate review. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development of the new theory of service 
connection for diabetes secondary to 
service-connected systolic hypertension, 
including obtaining a medical opinion as 
to whether the diabetes was caused by or 
has been aggravated by the systolic 
hypertension.  

2.  After completion of all required 
development, the RO should review the 
expanded record and determine whether 
entitlement to service connection for 
diabetes is warranted secondary to the 
service-connected systolic hypertension.  
The RO should also review the record and 
determine whether a rating in excess of 
50 percent is warranted prior to March 2, 
1998, for the veteran's service-connected 
anxiety and depressive reaction.  In 
making this determination, the RO should 
consider all diagnostic criteria 
applicable during the appropriate period 
of time.

3.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
addressing both issues.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

